DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on May 27, 2020.
Claims 1-4,6,7,9-12,14,15,17,19,22-24,32,34 and 42 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6,7,9-12,14,15,17,19,22-24,32,34 and 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (USP: 20150023219).

As per Claim 1 Kim teaches a method of processing a network slice, the method being applied in an access-network node, the method comprising (Paragraph 0097 FIG. 3, a terminal  can connect to an RAN (base station, or gNB011):
(Paragraph 0216, 0217 the core network communicates with a network slice management node to select an RAT supporting the corresponding network slice based on the information on the network slice requested by the UE and the UE location information), wherein the network-slice information comprises at least one of following: 
network-slice available resource information; 
network-slice quality-of-service information; 
network-slice networking information; network-slice resource allocation information; 
network-slice access control information;
 network-slice report configuration/control information; 
network-slice user information;
 network-slice service information; 
network-slice resource-demand change information; 
network-slice resource occupation information; network-slice interference-coordination information; network-slice movement control information (Paragraph 0212, 0217, the method of transmitting the information to the UE includes that the RAN transmits the system information block (SIB) information comprising information of supporting network slice or service or resource information). 

As per Claim 2 Kim teaches the method according to claim 1, wherein, the network-slice available resource information comprises at least one of following: a remaining resource available to a network slice, and remaining number of users admissible by a network (Paragraph  0118 network slice to which the old CCNF 512 belongs, and the network slice information can be a network slice instance ID or the type of service that the old CCNF 512 provides through the network slice). 

As per Claim 3 Kim teaches the method according to claim 1, wherein receiving the network-slice information is specifically: receiving the network-slice information from a core-network node, an access-network node, and/or a network administration-and-management entity (Paragraph 0215, 0217  a UE connects can provide information of service provided by the link or a core network connected with the link. In order to manage the corresponding information, it may be possible to add the information of the radio link providing service connected each network slice to the table of FIG. 14). 

As per Claim 4 Kim teaches the method according to claim 1, wherein, receiving the network-slice information is specifically: receiving the Quality-of-Service information in the network-slice information from a core-network node; and/or, receiving the network-slice networking information, the network-slice resource allocation information, the (Paragraph 0051, 0184 0217, 0218 FIG. 15 is a state transition diagram illustrating state transition of a network slice between activated and deactivated states according to an embodiment of the present disclosure The session context can include the information on the QoS of the session for the UE 1110, service continuity, session continuity, and charging policy. the core network changes the path, upon receipt of the service request from the UE, the core network communicates with a network slice management node to select an RAT supporting the corresponding network slice based on the information on the network slice requested by the UE and the UE location information. ). 

5. (canceled) 

As per Claim 6 Kim teaches the method according to claim 1, wherein the access-network node is a base station comprising a centralized unit and a distributed unit; receiving the network-slice information is specifically: receiving the network-slice information from a core network by the centralized unit; and/or receiving the network-slice information from a neighboring access-network node by the centralized unit; and/or receiving network-slice information from a network administration-and-management entity by the centralized unit and/or the distributed unit (Paragraph 0097,  0102, 0173 A terminal (user equipment (UE)) can connect to a common control network function (CCNF) (or an access and mobility management function (AMF)) as a 5G core network entity via a radio access network (RAN). The CCNF takes charge of mobility management, UE authentication, and routing session-related messages to a session management (SM) entity. In reference to FIG. 3, a terminal 310 can connect to an RAN (base station, or gNB) 320 via an LTE-U interface. ). 

 (Paragraph 0240 A network slice can be created for providing a service requested by the user. That is, a network slice can be created with the network entities used for fulfilling the requests of a service such as an eMBB service, an IoT, and a critical service. Also, a network slice can be created per QoS of the user). 

8. (canceled) 

As per Claim 9 Kim teaches the method according to claim 6, wherein receiving the network-slice information from the network administration-and-management entity by the distributed unit specifically is: receiving, by the distributed unit, at least one of following sent by the network administration-and-management entity: resource allocation information, network-slice networking information, network-slice reporting configuration (Paragraph 0018, 0073 a next generation (NG) Core serving a terminal to assign a new CCNF or a new network slice to the terminal in a situation of network congestion/failure or requiring change of a mobility level of the terminal, authentication mechanism, or a user plane function (UPF, e.g., gateway, switch, and router for packet delivery) connected to the CCNF. The NIDD configuration request message can include a terminal identifier (ID) (e.g., external ID--not defined in the 3GPP standard but allocated by an application server (application service), an SCS/AS ID, an SCS/AS reference ID for identifying a connection between the SCS/AS and SCEF). 

As per Claim 10 Kim teaches the method according to claim 1, wherein the access-network node is a base station comprising a centralized unit and a distributed unit; the centralized unit comprises a control-plane unit and a user-plane unit, and receiving the network-slice information specifically comprises: receiving a portion, from a core-network node and/or a neighboring access-network node, of the network-slice information by the control-plane unit; and/or receiving a portion, from the network administration-and-management entity, of the network-slice information by the control-plane unit and/or the user-plane unit (Paragraph 0019, 0106, 0154, 0160 A UE 810 is receiving a 5G network service hosted by a (old) CCNF 830, which is serving the UE as part of the network slice instance 1 in the state of being connected to a UPNF1 850 via an SM1 840.   a common control network function (CCNF) of a next generation (NG) Core serving a terminal to assign a new CCNF or a new network slice to the terminal in a situation of network congestion/failure or requiring change of a mobility level of the terminal, authentication mechanism, or a user plane function (UPF, e.g., gateway, switch, and router for packet delivery) connected to the CCNF). 

 (Paragraph 0073, 0081, 0082 At step 225, the SCS/AS 216 can transmit to the SCEF 216 a temporary mobile group identity (TMGI) allocation request (Allocate TMGI Request) message). 

As per Claim 12 Kim teaches the method according to claim 10, wherein the user-plane unit receives the network-slice resource allocation information, the network-slice networking information, and/or the network-slice report configuration/control information, in the network-slice information, from the network administration-and-management entity (Paragraph 0102, 0195  A terminal (user equipment (UE)) can connect to a common control network function (CCNF) (or an access and mobility management function (AMF)) as a 5G core network entity via a radio access network (RAN). The CCNF connects to the SM, and the SM connects to a user plane network function (UPNF) and allocates resources to the UE for establishing a tunnel between an RAN and the UPNF for data forwarding.). 

13. (canceled) 

(Paragraph 0202, 0203 FIG. 15 is a state transition diagram illustrating state transition of a network slice between activated and deactivated states according to an embodiment of the present disclosure if a UE requests for a service, the network can trigger state transition of a network slice from the deactivated state to the activated state.  ). 

As per Claim 15 Kim teaches the method according to claim 14, wherein the access-network node is a base station comprising a centralized unit and a distributed unit; reporting the capability information and/or state information of the network slice specifically comprises: sending the capability information and/or state information of the network slice to the centralized unit by the distributed unit; and/or receiving, by the centralized unit, the capability information and/or state information of the network slice sent from the distributed unit (Paragraph 0074, 0203, 0204 The SCEF 120 also can determine whether the SCS/AS 130 has a capability of transmitting an MBMS delivery request based on the policy of the mobile communication operator or a service level agreement. It may also be possible for the network to activate the network slice autonomously. FIG. 15 shows a state transition of a network slice from the deactivated state to the activated state. ). 

16. (canceled) 

 (Paragraph 0011 Another exemplary IoT service may be implemented in the meter reading service with measurement devices which read for electricity and water and deliver the read values through a network. Another exemplary IoT service may be implemented in such a way of installing IoT devices to monitor public places or remote areas for public safety such that the devices detect occurrence of a specific event and notify the progress of the event through a network ). 

18. (canceled) 

As per Claim 19 Kim teaches the method according to claim 14, wherein the access-network node is a base station comprising a centralized unit and a distributed unit; the centralized unit comprises a control-plane unit and a user-plane unit, wherein reporting the capability information and/or state information of the network slice specifically comprises sending the capability information and/or state information of the network slice to the control-plane unit by the user-plane unit; and/or, receiving, by the control-plane unit, the capability information and/or state information of the network slice sent from the user-plane unit by the control-plane unit (Paragraph 0028, 0031 receiving a common control network function (CCNF) relocation notification message including information triggering a terminal location update procedure and information on a second CCNF from a first CCNF in a situation requiring CCNF relocation and transmitting a location update request message to the second CCNF ). 

20.-21. (canceled) 

As per Claim 22 Kim teaches the method according to claim 14, wherein the state information comprises at least one of following: network-slice available resource information, network-slice performance monitoring information, network-slice traffic-volume information, network-slice radio link/coverage quality information, and network-slice resource occupation information (Paragraph 0085 The MBMS information can include the TMGI and MBMS traffic transmission start time). 

As per Claim 23 Kim teaches the method according to claim 14, wherein reporting the capability information and/or state information of the network slice specifically is reporting, by the access-network node, the capability information and/or state information of the network slice to a core-network node, a neighboring access-network node and/or a network administration-and-management entity (Paragraph  0051, 0190, 0198  FIG. 15 is a state transition diagram illustrating state transition of a network slice between activated and deactivated states according to an embodiment of the present disclosure a network slice can be created per UE capability. That is, it may be possible to create a network slice according to the mobility level of the UE (e.g., no mobility, low mobility, high mobility, and dynamic mobility). A network slice can be created with network entities close to the UE.). 

As per Claim 24 Kim teaches the method according to claim 1, wherein the network-slice information comprises network-slice identifier information (Paragraph 0163, 0176 0200 the network slices may be preconfigured in the network. FIG. 14 depicts a network slice management table listing three network slices (NSI#1, NSI#2, and NSI#3) preconfigured in the network. The NSW can be configured to provide the eMBB service. FIG. 8 illustrates a detailed situation which the new CCNF  supports another network slice instance in the above situation, and the connection is changed to a network slice instance different from the network slice instance supported by the old CCNF 830. As the CCNF is changed, the network slice instance is also changed, and information about the PDU session connection to be provided to the UE 810 should be set up in the new network slice instance.  ). 

25-31. (canceled) 

As per Claim 32 Kim teaches a method of processing network-slice information, the method being applied in base station comprising a centralized unit and a distributed unit, the method comprising(Paragraph 0097 FIG. 3, a terminal  can connect to an RAN (base station, or gNB011: 
 Paragraph 0216, 0217 the core network communicates with a network slice management node to select an RAT supporting the corresponding network slice based on the information on the network slice requested by the UE and the UE location information); network-slice quality-of-service information; network-slice protocol configuration information; system information dedicated to a network slice; network-slice resource allocation information; network-slice report configuration/control information(Paragraph 0212, 0217, the method of transmitting the information to the UE includes that the RAN transmits the system information block (SIB) information comprising information of supporting network slice or service or resource information). 

33. (canceled) 

As per Claim 34 Kim teaches a method of processing network-slice information, the method being applied in a base station comprising a control-plane unit and a user-plane unit, the method comprising(Paragraph 0097 FIG. 3, a terminal  can connect to an RAN (base station, or gNB011): sending, by the control-plane unit to the user-plane unit, at least one of following: network-slice identifier information(Paragraph 0216, 0217 the core network communicates with a network slice management node to select an RAT supporting the corresponding network slice based on the information on the network slice requested by the UE and the UE location information); network-slice quality-of-service information; network-slice protocol configuration information; (Paragraph 0212, 0217, the method of transmitting the information to the UE includes that the RAN transmits the system information block (SIB) information comprising information of supporting network slice or service or resource information). 

35-41. (canceled) 

As per Claim 42 Kim teaches an access-network node, comprising: a processor, a storage having a computer program stored on the storage, wherein when the computer program is executed by the processor, the processor implements the method according to claim 1 (Paragraph 0034, 0062  which is formed from computer readable program code and embodied in a computer readable medium can be implemented by computer program instructions). 

43. (canceled)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion

  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ]571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468